EXHIBIT 99.1 India Globalization Capital to Raise about $2 Million in Registered Direct Financing. Bethesda, Md. (Marketwire—India Globalization Capital (NYSE Amex: IGC), a company developing infrastructure in India, today announced that it has received commitments frominvestors to purchase $1,998,750 of securities in a registered direct offering.IGC expects to sell 1,599,000 newly issued shares of its common stock and warrants to purchase 319,800 shares of its common stock. The shares of common stock will be sold at a per share price of $1.25 per share and investors will receive warrants to purchase 0.20 shares of common stock at an exercise price of $1.60 per share for each share of common stock they purchase in the offering. The warrants are exercisable immediately upon issuance, and will expire three years from the date of issuance.After fees and expenses, the net proceeds to IGC are expected to be approximately $1,838,850. The net proceeds from the offering will be used for working capital, repayment of indebtedness and capital expenditures.The offering is expected to be consummated by September 18, 2009, subject to customary closing conditions.Source Capital, LLC, acted as the placement agent for the transaction. The common stock and warrants described above are being offered by IGC only by means of a prospectus. Copies of the final prospectus supplement and accompanying base prospectus relating to this offering can be obtained at the Securities and Exchange Commission’s website at http://www.sec.gov or from IGC by contacting it at IGC,P.O.
